Citation Nr: 1709746	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon or cecum cancer.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  He also had subsequent service in the Naval Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing at a local VA office in his May 2014 substantive appeal.  A video hearing was then scheduled for June 25, 2015.  However, on June 12, 2015, the Veteran's representative indicated that the hearing request had been withdrawn.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d).

The Board notes that additional relevant evidence has been received since the March 2014 statement of the case (SOC).  However, in July 2016 and January 2017, the Veteran's representative provided correspondence which included waivers of the RO's initial consideration of the evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's hearing loss is causally related to service.

2.  The Veteran's tinnitus had its onset in service.

3.  The Veteran's colon or cecum cancer is not related to service, to include in-service exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for colon or cecum cancer have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II. Hearing Loss and Tinnitus

The Veteran contends his current bilateral hearing loss and tinnitus are related to his service.  He indicated in the April 2013 notice of disagreement that he had no significant noise exposure subsequent to service and that both the hearing loss and tinnitus are linked to his service aboard a ship and in the engine room, while in the United States Navy.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for a "chronic disease," including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran currently suffers from bilateral hearing loss.  He underwent an April 2011 VA examination in which the examiner found right ear readings of 10, 15, 20, 40 and 30 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings were noted as 15, 15, 15, 40 and 30 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Speech recognition score was 94 percent in both ears.  Thus, the current disability criterion is met.  See 38 C.F.R. § 3.385.

Next, the Board reviews the evidence to determine if the in-service incurrence criterion is met.  The Veteran's service treatment records do not demonstrate hearing loss for VA purposes or show tinnitus.  The Veteran's July 1975 entrance examination showed audio readings, including right ear readings of 5, 10, 15 and 5 decibels, for frequencies of 500, 1000, 2000 and 4000 Hertz, respectively.  Left ear readings were noted as 5, 15, 20 and 5 decibels, for frequencies of 500, 1000, 2000 and 4000 Hertz, respectively.  A November 1976 examination was provided which showed right ear readings of 20, 15, 15, 20 and 15 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings during the examination were 20, 20, 15, 20 and 15 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.

Additionally, the June 1978 separation examination indicated right ear readings of 15, 15, 15, 15 and 15 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings during the June 1978 examination were noted as 15, 15, 20, 15 and 20 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Thus, while hearing loss was not found during service, a threshold shift is apparent for both ears between the Veteran's July 1975 entrance examination and his June 1978 separation examination.

Further, the Veteran's service in the Navy included being stationed aboard a submarine and serving in an engine room for more than two years.  Thus, he was likely exposed to loud noise during this time and he indicated no hearing protection was provided.  As such, the Board finds that the Veteran experienced exposure to loud noise during service.  The remaining question is whether the current hearing loss and tinnitus are related to the Veteran's military service, to include exposure to loud noise.

Post-service evidence includes the above noted April 2011 VA examination.  The Veteran reported noise exposure in an engine room onboard a nuclear submarine and also during his service in the Naval Reserve due to field artillery.  Post-service noise exposure included twenty eight years of service on the police force and the rare use of power tools.  As noted above, the examiner found current bilateral hearing loss.  The examiner concluded the Veteran's hearing loss was not caused by or a result of acoustic trauma in service.  He noted the Veteran's exposure to high risk noise while on active duty was related to his working in the engine room.  However, he noted multiple hearing tests were conducted during service which all displayed thresholds within normal limits, including his discharge hearing examination.  He stated the findings did not support a claim for hearing loss attributable to acoustic trauma.  He also noted the Veteran's post-military exposure to noise was present but was not considered excessive.  With regard to tinnitus, the examiner stated the Veteran's tinnitus is less likely than not related to service.  He indicated the absence of cochlear damage at four and six thousand Hertz on the Veteran's discharge hearing examination supports that tinnitus is not related to in-service acoustic trauma.

The Veteran was also afforded a June 2012 VA examination in which the examiner similarly determined the Veteran's hearing loss was less likely than not caused by or a result of acoustic trauma.  She indicated the Veteran's entrance and separation examinations were both within normal limits and there was no significant threshold shift noted.  She further noted when evaluating his current degree of hearing loss, she could not rule out contributions from his occupational noise exposure and the effects of aging.  She also stated his tinnitus is not related to service as the Veteran was unable to correlate its onset to a particular event during service, there was no evidence of tinnitus in his service medical records, as well as noted post-service contributions.

Thereafter, the Veteran was afforded a private audiological examination in July 2015.  The examiner indicated that it is at least as likely as not that the Veteran's hearing loss and tinnitus were caused by noise exposure from service, as well as his later service in the Army and Navy Reserve, without the use of hearing protection.  She stated that the Veteran was stationed on a submarine in the engine room where he spent two and a half years exposed to 4,500 pounds of air pressure released from the air banks without the use of hearing protection.  She stated the Veteran served as a machinist mate and fireman on a guided missile cruiser with hazardous noise levels.  She further noted his Reserve service as he was employed with the Military Police, which included exposure to M16's and 45 caliber weapons.

The examiner went on to report that comparing the Veteran's first months in service to his separation in 1978, the Veteran showed average tonal downward shifts in hearing ability of approximately 5dB to 15dB for virtually every frequency, 500 through 4000 Hz.  She stated this reflects a substantial decrease of his ability to hear that corresponds with his reported in-service exposure to noise.  Given the broad substantial downward shift in his hearing ability, the prolonged noise exposure in the submarine and the Veteran's description of his historical symptoms, it is as likely as not that his hearing loss and tinnitus are related to service.  She acknowledged that there is no evidence of record of post-service noise exposure, but that even this would not diminish the impact of the military damage to his hearing.

The examiner concluded that throughout her career, she has treated hundreds of individuals who have had hearing loss and who have postponed seeking treatment for years, as the Veteran did.  The explanation for the delay in treatment is that unlike physical ailments that result in pain, hearing loss is something that a person can live with and not be physically bothered by.  Therefore, she indicated hearing loss frequently takes a backseat to more pressing medical conditions or financial concerns.

Despite the conflicting VA opinions, the Board finds the evidence has reached a level of equipoise and that service connection for hearing loss and tinnitus is warranted.  The Board does not find the two VA opinions highly persuasive and determines the July 2015 private opinion to be more persuasive in regard to a nexus.  Neither VA opinion adequately discussed the Veteran's significant in-service noise exposure while serving in the engine room on a submarine for over two years.  Further, there was no discussion as to why the Veteran may have experienced hearing loss and tinnitus during service even though he did not seek treatment for the condition until many years later.  The VA opinions from April 2011 and June 2012 rely heavily on the fact that the Veteran did not have documented hearing loss in service, including at separation.  In this regard, the Board notes that the absence of documented hearing loss as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (when a veteran does not meet the regulatory requirements for hearing loss at separation, service connection may still be established by submitting evidence that a current disability is causally related to service).  See also 38 C.F.R. § 3.303(d).

Turning to the July 2015 audiologist's opinion, the positive opinion is supported by a detailed rationale with clear conclusions.  Her opinion is supported by the Veteran's credible reports of in-service noise exposure and lack of excessive noise exposure as a civilian, as well as his in-service threshold shift between entrance into and separation from service.

With regard to tinnitus, the Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  His contention that his tinnitus is related to in-service noise exposure is wholly consistent with his military duties aboard a submarine and working in the engine room for over two years.  Given his competent and credible statements, as well as the July 2015 private opinion, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus began during military service and continued thereafter.

Given the Veteran's in-service exposure to loud noise; his competent, credible reports of the onset of his hearing loss and tinnitus symptoms during service; the positive July 2015 audiological opinion; and resolving reasonable doubt in the Veteran's favor, the Board finds that his current hearing loss and tinnitus had their onset during or are related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hearing loss and tinnitus is warranted.

III.  Colon or Cecum Cancer

The Veteran also seeks service connection for colon or cecum cancer, a disability he contends is related to his exposure to radiation during active service while onboard a nuclear submarine.

VA regulation provides for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts

Records from Shawnee Mission Medical Center reflect that the Veteran was diagnosed as suffering from colon cancer in May 2010.  A May 20, 2010, a CT scan detected a cecal mass described as "likely adenocarcinoma of the colon."  He was then diagnosed as suffering from stage 1 or 2 colon cancer.  A May 25, 2010 record showed that the Veteran had a significant family history of colon cancer, including his mother who was diagnosed with colon cancer and his maternal grandmother who had liver cancer.  The Veteran underwent a partial colon resection procedure, along with 12 cycles of chemotherapy in May 2010.

In regard to his radiation exposure during service, the Veteran's DD-1141 Record of Occupational Exposure to Ionizing Radiation reflects that during his active service he had an accumulated lifetime dose of .029 rem.  A December 2011 letter from the Naval Dosimetry Center estimated that the Veteran had .031 rem of Deep-Dose Equivalent (DDE)-Photon radiation exposure, but no Shallow Dose Equivalent (SDE) or Whole Body (WB) radiation exposure or DDE-Neutron exposure.

In an April 2012 letter, the Director of VA's Environmental Health Program stated that, when a claimant received below 5-10 rem of lifetime exposure to radiation, "risks of health effects are either too small to be observed or are nonexistent."  He concluded there is no reasonable possibility that the Veteran's adenocarcinoma of the cecum resulted from his exposure to ionizing radiation in service.

In support of his claim, the Veteran submitted a June 2015 opinion from Dr. M.P.  He cited to studies noting that colon cancer is a specified cancer that is plausibly linked to radiation exposure.  He noted that the Veteran's in-service radiation exposure as likely as not contributed to the development of his cecum cancer.  Dr. M.P. acknowledged that the Veteran's in-service nuclear radiation exposure was not particularly large; however, he indicated that colon tissue is radiation sensitive and radiation exposure has been found to increase a person's risk of developing colon cancer.  Further, the Veteran's timing of naval service and exposure, his early 20's, is in line with the age the cancer most likely had its onset.  Dr. M.P. concluded that the Veteran's radiation exposure in service, to include the nuclear radiation he experienced on the submarine, as likely as not contributed to the development of his cancer.

Thereafter, in December 2015, the Board requested an additional medical expert opinion on the issue of causation from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901.  A May 2016 opinion was obtained from an oncologist and hematologist, Dr. D.H.  He indicated that the Veteran's minimal radiation exposure during service could not have caused his colon cancer.  He acknowledged the Veteran's minimal in-service exposure, as well as his hereditary connection to colon cancer, including his mother being diagnosed with colon cancer and his maternal grandmother having liver cancer.  He further acknowledged the Veteran's overall exposure to radiation was 0.031 rem.

Dr. D.H. noted that for radiation exposure and colon cancer there is a linear relationship, such that the higher the exposure dose the greater the likelihood of colon cancer.  The data also suggests a threshold, he reasoned, and to say the cancer was "more likely than not" would require the risk of exposure to be essentially doubled.  Thus, he stated if the Veteran's exposure had been 2,000,000 mrems, instead of 31 mrems, the reviewer would have concluded that more likely than not his cancer was radiation induced.  Thus, he noted it was more likely that the cancer was hereditary as the Veteran's mother and maternal grandmother had colon and liver cancer respectively, and his tumor was also located on his right side.  Dr. D.H. concluded it is impossible that the Veteran's colon cancer risk was doubled by the relatively tiny radiation exposure documented during service.

Additionally, Dr. D.H. discussed the prior June 2015 examiner's opinion.  He noted the prior examiner indicated there were no other risk factors for the cancer.  Dr. D.H. noted the Veteran's family history and link, which when combined with the clinical picture of right sided colon cancer in a 50 year old shows a moderate suggestion of Hereditary non-Polyposis Colon Cancer Syndrome.  Further, Dr. D.H. reported that the prior examiner's conclusion of an onset of cancer in his early 20's is inconsistent, as the facts suggest an onset around age 45 for the Veteran.  He stated the June 2015 examiner made a misstatement, since radiation does not induce cancer immediately upon exposure; it rather causes mutations which can then be triggered years or decades later.

Thereafter, the Veteran's representative submitted a July 2016 correspondence in response to the opinion from Dr. D.H.  He challenged the use of the language "more likely than not" by Dr. D.H., as well as Dr. D.H.'s suggestion that the Veteran would need to more than double his risk of developing cancer to establish a causal relationship.  He indicated the reviewer did not discuss the Veteran's colon cancer as a pre-existing condition and also did not discuss the Veteran's potential solar radiation during service.

Thereafter, to fully satisfy the duty to provide assistance to the Veteran and provide him every reasonable consideration, the Board requested an additional VHA opinion from another oncologist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The reviewer Dr. T.G., a Board certified oncologist, submitted an October 2016 opinion.  He acknowledged a lifetime exposure to .029 rem of ionizing radiation for the Veteran, as well as .031 rem of DOE-Photon radiation exposure.  He stated colon cancer is not a rare disease and is the fourth most common malignancy in the United States.  He noted while the risk of colon cancer from very low dose ionizing radiation is unclear, the increased risk of colon cancer in patients whose close family members have colon cancer has been well established.  He noted various meta-analyses have established that "there is an approximately 2-fold higher risk of colorectal cancer incidence when a patient has one first-degree relative who has experienced the diagnosis."

Dr. T.G. went on to discuss that it is impossible to pinpoint the exact oncogenic exposure or even genomic change responsible for a patient's malignancy.  However, in the Veteran's case, it is unlikely that low-dose radiation exposure is the leading culprit in causing the Veteran's colon cancer.  He concluded it is most likely that his colon cancer is not related to his in-service radiation exposure.  He noted it is much more likely that an unrecognized heritable predisposition to colon cancer, obtained from his mother with colon cancer, contributed to his diagnosis.

Subsequently, the Veteran's representative again submitted a correspondence in response to the expert opinion, dated in January 2017.  He indicated that the October 2016 opinion presumes the Veteran had a pre-existing susceptibility to colon cancer which contradicts the presumption of soundness.  He further noted the reviewer did not properly address the direct service connection theory of entitlement, did not discuss the possibility of solar radiation leading to the Veteran's condition and did not address the June 2015 positive opinion from Dr. M.P.

Analysis

First, with regard to the presumptive provisions of 38 C.F.R. § 3.309(d), colon cancer is among the diseases listed for diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  However, the Veteran does not meet the definition of a radiation-exposed veteran for these purposes because he did not participate in a radiation-risk activity.  The evidence, including the Veteran's statements and service records, do not show participation in nuclear bomb testing, service during an earlier time period in Japan during the atomic bomb use, or service in any of the specific locations set forth in the regulations.  See 38 C.F.R. § 3.309(d)(3).  Thus, service connection is not warranted under these presumptive provisions.

Next, service connection is not warranted under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation.  These provisions were followed as the Veteran's in-service radiation dose assessment was obtained and the case was thereafter referred for appropriate review under 38 C.F.R. § 3.311(c).  This did not result in positive evidence or a favorable determination for the Veteran.

Finally, as to the direct service connection theory under Combee, after review of the substantial lay and medical evidence of record, the Board determines the preponderance of the evidence is against the Veteran's claim.  Overall, the evidence, including the Veteran's Record of Occupational Exposure to Ionizing Radiation from service, the April 2012 opinion from the Director of VA's Environmental Health Program, as well as the two expert VHA medical opinions from oncologists dated in May 2016 and October 2016, supports that the Veteran's colon or cecum cancer is not related to his radiation exposure during service.  Thus, the nexus element of the claim is not substantiated to an equipoise standard.

The Board acknowledges the June 2015 positive opinion from Dr. M.P., an occupational medicine specialist.  He noted the Veteran's radiation exposure during service contributed to the development of his cecum cancer.  He also stated the Veteran's cancer had its onset in his early 20's and that there was a "lack of other identifiable risk factors."  The Board notes the opinion is afforded less probative weight than the two subsequent expert opinions of record, from May 2016 and October 2016.  First, the examiner used the phrase "contributed to" when describing the causal relationship between the Veteran's radiation exposure and his cancer.  The phrase "contributed to" lacks specificity and there is no clear indication in the opinion of a direct causal link between the Veteran's radiation exposure from service and his cancer.

Additionally, with regard to the onset of the Veteran's condition, the May 2016 oncologist's opinion contradicts the June 2015 examiner's opinion with regard to an onset of the Veteran's condition in his early 20's.  The May 2016 reviewer noted colon cancer has a doubling time of 60 days.  He stated a one centimeter mass has 1,000,000 cells and the Veteran's four centimeter mass likely has 10,000,000 cells.  He indicated this extrapolates to 33 doubling times which would be about five and a half years, placing the Veteran's age of onset at 45, as opposed to 18 or in his early 20's.  The May 2016 reviewer reported that this constitutes a misstatement by the May 2015 examiner as radiation does not induce cancer instantly upon exposure; rather, it causes mutations which can then be triggered years or decades later.

Moreover, the May 2016 reviewer contradicted the May 2015 examiner's opinion as to his indication of no other identifiable risk factors related to the cancer.  It is clear that the Veteran has a family link to the condition, as his mother was diagnosed with colon cancer and his maternal grandmother was diagnosed with liver cancer.  Further, the May 2016 reviewer noted the fact that the colon cancer was on the Veteran's right side supports Hereditary non-Polyposis Colon Cancer Syndrome.  The October 2016 opinion similarly reported that there is a 2-fold higher risk of colorectal cancer incidence when a patient has one first-degree relative who has experienced the diagnosis, as is the case with the Veteran.

Furthermore, the Board accords more evidentiary value to the two VHA opinions based on the expertise of the doctors.  As noted, both have expertise in oncology.  Dr. D.H. is a Chief of Hematology Oncology at a VA Medical Center and an Associate Professor at a medical school for a national university.  Dr. T.G. is an oncologist at a VA Medical Center and also an Assistant Professor at a medical school for a national university.  While the Board does not question Dr. M.P.'s general competence in medical matters, there is nothing in his listed background that reflects specific expertise in the area of oncology and radiation exposure.  Dr. M.P. appears to have great expertise in disability evaluations, occupational consulting and corporate medicine.  However, the Board does not find that this expertise lends itself to commenting on the issue at hand compared to Drs. D.H. and T.G.

The etiology and circumstances surrounding colon or cecum cancer involves highly complex medical questions.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) addressed medical complexity in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In footnote 4, the Federal Circuit recognized that there is a spectrum of complexity involved in medical questions.  A broken bone would be observable even by a layperson.  However, forms of cancer would not.  Id. at 1377 fn.4.  Similarly, there is a spectrum of medical complexity involved in medical questions even among doctors.  This is shown by the fact that doctors have specialties, which indicates doctors outside a specialty likely do not have the same expertise to comment on the subject.  For this reason alone, the opinions from Drs. D.H. and T.G. have more evidentiary value than Dr. M.P.'s opinion.  Similarly, the Veteran's lay contention of a nexus is accorded much less value.

Based on the foregoing, the Board accords greater probative weight to the May 2016 and October 2016 VHA opinions than the May 2015 private examiner's opinion.  With regard to the issue of the etiology of the Veteran's cancer, the VHA physicians, as oncologists, have undergone the requisite medical education and training to render medical opinions on this issue.  The VHA opinions considered all the pertinent evidence of record and provided complete rationales, relying on and citing to the records reviewed.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges the correspondence letters from the Veteran's representative dated July 2016 and January 2017, which include detailed and comprehensive contentions.

First, the representative challenged the use of the language "more likely than not" that was used by Dr. D.H. in the May 2016 opinion.  While the phrase was used, it is clear from the entire medical opinion that Dr. D.H. did not have a conclusion that it is "as likely as not" that the Veteran's colon cancer is related to in-service radiation exposure.  The opinion is understandable and well thought out.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Moreover, examiners do not have reasons and bases requirements and must only provide sufficient detail to make the Board's decision an informed one, as is the case here.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Furthermore, Dr. T.G. determined that it is "most likely" that the Veteran's colon cancer is not related to in-service radiation exposure.  This unequivocal opinion is made at a much higher level than the "as likely as not" standard.  Therefore, the Board finds that these medical opinions are adequate for deciding the claim and the duty to assist is met in this regard.

Next, the representative challenged Dr. D.H.'s statement that the Veteran's level of "doubling the risk" radiation exposure to allow for a positive opinion.  Dr. D.H.'s explanation is straightforward and understandable.  He is stating that the Veteran's in-service exposure would have needed to be 2,000,000 mrems and not the 31 mrems of exposure that is shown.  Dr. D.H. gave other examples of low level radiation that most people experience, such as living in a major city, watching television, having a chest x-ray and having a barium enema.  The Veteran's level of exposure was closer to these rather than the level Dr. D.H. indicates would be necessary to make a connection to service.  Thus, this contention does not undermine the evidentiary value of Dr. D.H.'s opinion.

Several of the representative's contentions pertain to the theory of entitlement of the Veteran's colon cancer as a pre-existing condition.  The evidence is totally devoid of an indication that the Veteran's colon cancer pre-existed his military service.  It was diagnosed May 2010, which was over 30 years after service.  The evidence, including the service records, do not show colon cancer manifested at that time.  While diseases likely can exist before the official medical diagnosis, there is no indication that the Veteran's colon cancer manifested more closely to his time in service or in service.

The VHA opinions determined the Veteran had a significant hereditary predisposition to colon cancer based on his mother and maternal grandmother.  However, at no point do the two VHA opinions indicate the Veteran's cancer is a pre-existing condition to his June 1975 entry into service.  The reviewers simply provided a hereditary link based on his family history.  While the representative raised the issue of the Veteran's cancer as pre-existing, the facts from the VHA opinions were misstated and further, there is no medical evidence of record indicating the Veteran's condition was pre-existing.

A presumption of soundness analysis under 38 U.S.C.A. § 1111 arises when there is a manifestation during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Here, there is no manifestation of colon cancer during service either shown by the contemporary service records or post-service records looking at the Veteran's history.  Without a manifestation in service, there is no need to address the presumption of soundness.  Id. at 52.  It appears that the representative has conflated the idea that the Veteran had a great predisposition of developing colon cancer in life with the idea that it has existed throughout his life.  Thus, the series of contentions regarding a preexisting condition, aggravation, and the presumption of soundness does not result in a grant of service connection in the Veteran's case.

Next, the Veteran's representative indicated that solar radiation can serve as an in-service event as well as nuclear radiation.  The Board notes the Veteran submitted a June 2015 in which he noted "I got a substantial amount of sun exposure during these times."  In this regard, the Board finds that the duty to assist has been met and an additional medical opinion regarding a nexus between the Veteran's colon cancer and in-service sun exposure is not warranted.

Where, as here, there is a current disability (colon cancer) and an in-service injury, disease or event (sun exposure), obtaining a medical opinion may be warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, there is still a threshold element of at least an indication between the two.  Id.  This low threshold is not met in the Veteran's case because other than the bald contention of a link, there is no competent evidence of such.  This type of general conclusory statement does not rise to an indication of a link.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  The representative has not shown that there is an indication of a link between the two or that the VHA experts did not consider this possibility.  Therefore, this contention does not alter the outcome of the case.

Furthermore, the representative challenged the Board's request for expert medical opinions in this case.  Here, the Board did not develop evidence for the purpose of creating evidence against the Veteran's claim.  As detailed by the Federal Circuit, the duty to assist imposes an affirmative requirement on VA to provide medical examinations and opinions in certain circumstances.  See Herbert v. McDonald, 791 Fed. Cir. 1364, 1366 (Fed. Cir. 2015).  However, it does not say that VA may not order a medical examination in any other circumstance.  Id.  VA does not lack authority to take steps to develop the record to make a legally sound decision on a claim, including by ordering a medical examination (or opinion).  Id. at 1367 (citing Douglas v. Shinseki, 23 Vet. App. 19, 22-26 (2009)).  This is so even if the development results in negative evidence.  Id. (distinguishing the broad general language of Mariano v. Principi, 17 Vet. App. 305 (2003)).  In the Veteran's case, the Board developed the case in an impartial, unbiased and neutral manner in order to make a legally sound decision on the claim.

Lastly, the representative contended that Dr. M.P.'s opinion should outweigh the VHA opinions.  The Board has explained above why the VHA opinions are more persuasive and have more evidentiary value when weighing them.  This contention fails as well.

In sum, the Board must conclude that the preponderance of the evidence is against the claim for colon or cecum cancer; the benefit-of-the-doubt doctrine is not applicable; and the claim of service connection for colon or cecum cancer must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for colon or cecum cancer is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


